Citation Nr: 9935327	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-31 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury with degenerative joint 
disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for instability of the 
right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1989 to March 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June and October 1996 by 
the Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In the latter decision, the RO 
increased the rating for the veteran's service-connected 
residuals of a right knee injury from 10 percent to 20 
percent.

The Board remanded the case for additional development in 
September 1998.  The RO granted a separate compensable rating 
for instability of the right knee in a decision of August 
1999.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The postoperative residuals of a right knee injury with 
degenerative joint disease have not resulted in limitation of 
motion of the knee with flexion limited to less than 30 
degrees, or extension limited by more than 15 degrees.

3.  The instability of the right knee has not resulted in 
more than slight impairment due to instability or recurrent 
subluxation.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for postoperative residuals of a right knee injury 
with degenerative joint disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1999); VAOPGCPREC 
23-97, VAOPGCPREC 9-98.

2.  The criteria for a disability rating higher than 10 
percent for instability of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
assign higher disability ratings for his service-connected 
right knee disorders.  He asserts that the disorders cause 
pain, instability, and limitation of motion.  He points out 
that he has already had two surgeries, and that VA examiners 
have indicated that he will need another surgery.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  The veteran's medical treatment records have 
been obtained, and he has been afforded extensive disability 
evaluation examinations.  The veteran has declined the 
opportunity to have a personal hearing.  The Board is not 
aware of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a).

The evidence pertaining to the current severity of the 
veteran's right knee disorders includes a VA medical 
treatment record dated in December 1995 which shows that the 
veteran complained of having a throbbing pain in the right 
knee.  He said that it gave out on him.  He reported that he 
had surgery in 1991 and 1992 for torn tendons and ligaments.  
Following examination, the assessment was right knee 
arthritis.  He was given a prescription for Advil and was 
referred to the orthopedic clinic.  

A VA medical treatment record dated in February 1996 shows 
that the veteran complained of having pain in the right knee 
and said that it sometimes prevented him from sleeping.  He 
was taking Advil and sometimes used Tylenol.  The diagnosis 
was right knee arthritis.  

A VA orthopedic clinic record dated in April 1996 shows that 
the veteran reported having knee pain and swelling.  He had a 
history of surgery in 1991 and 1992.  A VA radiology report 
dated in April 1996 shows that an x-ray of the right knee was 
interpreted as showing some hypertrophic changes or deformity 
of the right proximal tibia, most likely due to old injury, 
but no acute abnormality.  

The report of an examination of the veteran's joints 
conducted by the VA in September 1996 shows that the veteran 
gave a history of twisting his right knee in 1989 while in 
basic training.  He said that he had problems with it over 
the next two years.  Finally, in 1991, he had surgical 
reconstruction.  This was repeated in 1992 because he was 
still having problems.  He said that he continued to have 
problems to the present time.  He had been seen at a VA 
orthopedic clinic earlier that month for x-rays, and they 
were scheduling him for an MRI.  The veteran's subjective 
complaints included having the right knee give out on him at 
least twice a day.  He said that he had to be quite cautious 
or he would fall.  He also said that about twice a month it 
would swell up and stay swollen for about two weeks.  He said 
that going up and down steps caused a lot of pain.  He also 
said that he had pain when he walked, but that it did not 
stop him from walking as much as he wanted to do.  Squatting 
was extremely painful and the knee would frequently give out 
if he tried to do that.  He continued to take Motrin and 
Tylenol #3.  

On objective examination, the veteran ambulated with a very 
slight hint of a limp.  In the reclining position, he avoided 
straightening the right knee completely.  He kept it flexed 
at about 15 degrees.  He could take it to full extension, but 
only with pain.  He said that the pain was felt on the medial 
side of the knee.  On palpation, there was tenderness when 
the examiner translated the patella medially and then again 
with deep pressure on the medial side of the patella.  Both 
knees flexed to 130 degrees.  The ligaments appeared to be 
intact.  The orthoscopic scars were well healed.  The 
circumference of both thighs measured 18 inches.  The 
diagnoses were (1) status post surgery right knee times two; 
and (2) ongoing evaluation of the knee at Indianapolis Ortho 
Clinic.

The report of an MRI of the veteran's right knee conducted by 
the VA in October 1996 shows that the study was interpreted 
as reflecting a deformity of the posterior horn of the body 
of the medial meniscus which was consistent with a "retear" 
of the meniscal remnant.  Also, there was deformed anterior 
horn of the body of the lateral meniscus.  It was unclear if 
this was a post surgical or a degenerative change.  A VA 
medical treatment record dated in November 1996 shows that 
the assessment was right probable ACL deficient knee in light 
of symptoms of giving way and MRI findings.  However, 
physical examination was not dramatic.  

A VA medical record dated in June 1997 shows that the veteran 
reported having right knee pain and swelling.  He said that 
he had a fall the day before with giving out of the knee.  On 
examination, the veteran was up walking on the knee.  There 
was a right knee brace in place.  There was mild swelling 
around the patella.  There was a full range of motion with 
good flexion and extension.  The impression was chronic right 
knee malfunction.  The veteran was referred to the orthopedic 
clinic and advised to stay off the knee that day.  An 
orthopedic clinic record dated the same month shows that the 
impression was internal derangement.  

The report of an examination of the veteran's joints 
conducted by the VA in June 1999 shows that the veteran gave 
a history of twisting the knee while marching in the Army in 
1989.  In 1990, he was diagnosed as having an ACL deficient 
knee.  He had an arthroscopic repair in 1991, and 
subsequently had another reconstruction, but neither surgery 
helped him.  He said that he still had sufficient knee pain 
to limit his activities.  An MRI at a VA hospital in 1998 
reportedly had shown a persistent ACL tear.  He complained 
that his knee swelled significantly, that it gave away, and 
that he could not fully extend it.  He took Motrin for pain.  
He was working as a security officer.  

On physical examination in June 1999, the range of motion of 
the knee was from 10 to 130 degrees.  On the right, he had an 
effusion that was moderate in size.  There was patellofemoral 
crepitus and patellofemoral pain along the lateral border.  
He also had severe lateral joint line pain.  He was stable to 
varus and valgus stress.  He had a positive Lachman's and a 
stable posterior drawer test.  He had pain when the examiner 
tried to bring the knee into full extension.  The impression 
was that the veteran was status post two reconstructions of 
his right knee.  He still had persistent giving out symptoms 
and swelling.  He had seen by the VA sports doctor in 
Indianapolis who had stated that the veteran probably needed 
another ACL reconstruction, but that due to his 
patellofemoral pain syndrome he probably need to strengthen 
his quadriceps.  The examiner concluded that the veteran 
would probably need further reconstructive surgery of his 
knee following another evaluation.  

The veteran was afforded another orthopedic examination in 
July 1999.  The report shows that the examiner reviewed the 
veteran's claims file and recounted the history of the knee 
disorder.  On questioning, the veteran stated that he had 
increasing swelling in his knee at times.  These flare-ups 
caused him to have more pain and resulted in more of a limp.  
Other than that, the veteran stated that his knee had not 
changed much except for the normal aches and pains associated 
with his knee in the past.  

On physical evaluation, the veteran stated that he had medial 
and lateral knee pain, and also pain about his patella.  The 
examiner could feel a piece of tissue that slid up and down.  
The examiner stated that this could represent a plica or scar 
tissue that was irritating his knee in the medial femoral 
condyle area.  The veteran also had tenderness under the 
medial and lateral patellar facets.  He also had positive 
grind and shrug tests when using his quadriceps.  He stated 
that he had been doing exercises for quadricep strengthening.  
He had moderate effusion of the right knee.  His range of 
motion was again from 10 to 130 degrees.  He had a positive 
Lachman's which was 2+ with a soft end point.  Pivot shift 
test was positive.  Doing the examinations reportedly caused 
the veteran to have a lot of pain.  He was stable to varus 
and valgus stress.  There was no subluxation of the patella.  
There was some subluxation of the knee secondary to the 
deficient ligament.  He walked with a bit of a limp.  
Otherwise, his quadriceps were strong and so were his 
hamstrings.  

The impression was that the veteran had continued anterior 
cruciate ligament deficient knee.  He had undergone two 
attempts at reconstruction.  Secondary to his age, he 
complained about instability as well as pain.  He reportedly 
would benefit from another anterior cruciate ligament 
reconstruction.  However, he would need a scope as well, to 
maybe do a counterplasty to further assess his patellofemoral 
pain.  He still needed to continue to strengthen his 
quadriceps and would need further consultation with an 
orthopedic surgeon to reconstruct his anterior cruciate 
ligament problems.  

I.  Entitlement To An Increased Rating For Postoperative 
Residuals Of
 A Right Knee Injury With Degenerative Joint Disease,
 Currently Rated As 20 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Two separate 
compensable ratings may be assigned for a knee disorder if 
there is both instability under Diagnostic Code 5257, and 
arthritis which causes limitation of motion under Diagnostic 
Codes 5260 or 5261.  See VAOPGCPREC 23-97.  The postoperative 
residuals of a right knee injury with degenerative joint 
disease has been assigned a rating under Diagnostic Code 5260 
which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited by 5 degrees.  A 10 percent 
rating is warranted where extension is limited by 10 degrees.  
A 20 percent rating is warranted where extension is limited 
by 15 degrees.  A 30 percent rating is warranted where 
extension is limited by 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1998) must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(1999).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (1999).

The Board finds, however, that the evidence does not reflect 
the presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 20 
percent.  The evidence shows that postoperative residuals of 
a right knee injury with degenerative joint disease have not 
resulted in limitation of motion of the knee resulting in 
flexion to less than 30 degrees, and have not limited 
extension by more than 15 degrees.  Moreover, the separate 
ratings assigned by the Board adequately reflect the 
weakness, fatigue and pain on use experienced by the veteran.  
There is no indication that such factors ever result in 
significant additional limitation of motion.  Accordingly, 
the criteria for a disability rating higher than 20 percent 
for postoperative residuals of a right knee injury with 
degenerative joint disease are not met.

II.  Entitlement To An Increased Rating For Instability Of 
The Right Knee,
 Currently Rated As 10 Percent Disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.

After considering all of the evidence of record, the Board 
finds that the right knee instability is not shown to have 
produced lateral instability or subluxation resulting in more 
than slight impairment.  In this regard, the Board notes that 
the treatment records and examination reports have 
consistently shown little instability in the knee.  The only 
subluxation is that which is secondary to the deficient 
ligament, and which causes occasional giving out of the knee.  
The objective examination findings reflected only minimal 
instability and subluxation.  The Board finds that the 
instability and subluxation have not resulted in moderate 
impairment.  Accordingly, the Board finds that the criteria 
for a disability rating higher than 10 percent for 
instability of the right knee are not met.

III. Extraschedular Rating

The above decisions are based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that a service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  An increased rating for postoperative residuals of a 
right knee injury with degenerative joint disease, currently 
rated as 20 percent disabling, is denied.

2.  An increased rating for instability of the right knee, 
currently rated as 10 percent disabling, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

